2015 Ark. App. 407



                   ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                        No. CV-15-110



                                                  Opinion Delivered   June 17, 2015

ERIC MARTIN                                       APPEAL FROM THE RANDOLPH
                                APPELLANT         COUNTY CIRCUIT COURT
                                                  [No. JV-2012-146]

V.                                                HONORABLE KEVIN NEIL KING,
                                                  JUDGE
ARKANSAS DEPARTMENT OF HUMAN
SERVICES and MINOR CHILD
                       APPELLEES                  AFFIRMED


                                LARRY D. VAUGHT, Judge

        Appellant, Eric Martin, appeals the Randolph County Circuit Court’s termination of

 his parental rights to his son, J.M. On appeal, he argues that the court erred in denying his

 request for a continuance of the termination hearing and that there was insufficient evidence

 that the Department of Human Services (DHS) had provided him with enough time to

 reunify with J.M. We affirm.

        Martin is the biological father of J.M., born October 29, 2012. At the time of J.M.’s

 birth, Martin was incarcerated. Martin was released, but he was again incarcerated on August

 21, 2013. He was released on May 29, 2014. He reported to DHS on June 2, 2014, set up a

 paternity-testing appointment, and began parenting classes. He completed paternity testing

 on June 12, 2014, which confirmed that he was the biological father of J.M. He was

 scheduled to attend a second parenting class and a DHS staffing on July 14, 2014, but he did

 not appear. Martin stated that he had misunderstood the time of the appointments. The
                                      2015 Ark. App. 407


parenting class was rescheduled for the following day, and the staffing was rescheduled for

July 22. Martin did not appear for either appointment. On July 31, 2014, the DHS

caseworker went to Martin’s home and provided him with information about reunification

services that would be provided to him. At that time, he failed a drug screening; he tested

positive for THC and benzos. DHS employees then tried to call him multiple times to

reschedule the parenting class and the staffing, but he did not return their calls. On August

13, 2014, DHS learned that Martin had been arrested and was incarcerated again. On August

18, Martin contacted his DHS caseworker from jail and asked her to visit him. On August

21, the DHS worker went to the Randolph County jail and spoke with Martin regarding his

case. She informed him that the termination-of-parental-rights (TPR) petition had been filed

and that there was a TPR hearing set for September 30. She advised him that, if there were

relatives interested in taking J.M., they should contact her for a home study. On September

10, DHS learned that Martin’s probation had been revoked and he was serving a sentence in

the Arkansas Department of Correction (ADC). The DHS case worker testified that, during

the brief period when Martin was not incarcerated, he never exercised visitation with or sent

anything to J.M.; he also never sent the child anything. No relatives ever contacted DHS

about a home study.

       At the beginning of the termination hearing on November 18, 2014, Martin moved

for a continuance. He stated that he would be released from the ADC in March 2015. He

also stated that his father wanted to complete a home study in order to take J.M. The court

denied the motion.




                                              2
                                        2015 Ark. App. 407


       On December 9, 2014, the court entered an order terminating Martin’s parental rights

to J.M. 1 The court found that J.M. had lived outside the home for at least twelve months and

that Martin had willfully failed to provide significant material support in accordance with his

means or to maintain meaningful contact with J.M. Specifically, the court found that Martin

had not maintained a relationship of any kind with J.M., even when Martin was not

incarcerated. The court further found that other factors had arisen subsequent to J.M.’s

placement in DHS custody that demonstrated that placement with Martin would be contrary

to J.M.’s health, safety, or welfare and that Martin’s incapacity or indifference to remedy

those issues prevented placement of J.M. with him. Specifically, Martin did not follow

through with parenting classes or attend staffing appointments. He did not abstain from

drugs and alcohol. He did not comply with the terms of his probation and was subsequently

incarcerated. The court also found that Martin had subjected J.M. to aggravated

circumstances, and that there was little likelihood that further services to Martin would result

in successful reunification. Martin filed a timely notice of appeal.

       We review termination-of-parental-rights cases de novo. Thompkins v. Ark. Dep’t of

Human Servs., 2014 Ark. App. 413, at 2, 439 S.W.3d 81, 83. At least one statutory ground

must exist, in addition to a finding that it is in the child’s best interest to terminate parental

rights; these must be proved by clear and convincing evidence. Id. (citing Ark. Code Ann. §

9-27-341 (Supp. 2013)). Clear and convincing evidence is that degree of proof that will

produce in the fact-finder a firm conviction as to the allegation sought to be established. Id.


       1
        The order also terminated the parental rights of Kevin Richey as to J.M.’s half sister.
The mother’s rights as to both children had been previously terminated. None of those
terminations are at issue in this appeal.
                                                3
                                        2015 Ark. App. 407


at 2, 439 S.W.3d at 83. The appellate inquiry is whether the trial court’s finding that the

disputed fact was proved by clear and convincing evidence is clearly erroneous. Id.

        Martin’s first argument on appeal is that the trial court erred in denying his motion

for a continuance. A motion for continuance should be granted only upon a showing of

good cause. Butler v. Ark. Dep’t of Human Servs., 2010 Ark. App. 570, at 4. We will not reverse

a denial of a motion for continuance absent an abuse of discretion amounting to denial of

justice. Smith v. Ark. Dep’t of Human Servs., 93 Ark. App. 395, 401, 219 S.W.3d 705, 708

(2005). Lack of diligence by the moving party is a sufficient reason to deny a motion for

continuance. Id., 219 S.W.3d at 708. Additionally, we will not reverse absent a showing of

prejudice from the denial of the motion for continuance. Id., 219 S.W.3d at 708. Here, the

trial court did not abuse its discretion, and Martin cannot demonstrate prejudice. Martin did

not request the continuance until the beginning of the termination hearing, which

demonstrated a lack of diligence sufficient to support the denial. Moreover, there was no

prejudice because Martin’s past behavior indicated that, even if the court allowed a

continuance until he was released from prison, he was not likely to follow through with all of

the steps necessary for reunification. Finally, although the DHS worker had advised Martin

months earlier that, if there was a relative interested in placement, the relative should contact

DHS and get a home study. This was never done. Despite knowing that Martin was

incarcerated and that J.M. was in foster care, Martin’s father made no efforts to obtain

custody of J.M. prior to the termination hearing. The trial court’s decision to deny Martin’s

request for a continuance was not an abuse of discretion.




                                                4
                                         2015 Ark. App. 407


       Martin next argues that there was insufficient evidence that DHS had provided him

with sufficient time to utilize reunification services and attempt to reunify with J.M. The

court explicitly found that, despite being free for several months, Martin failed to follow

through with reunification services. He never exercised visitation, never sent J.M. letters,

never provided material support, and did not refrain from drug and alcohol use or criminal

activity. The goal of the termination statute is to provide permanency for the minor child,

Meriweather v. Ark. Dep’t of Health & Human Servs., 98 Ark. App. 328, 332, 255 S.W.3d 505,

507 (2007), which would have been thwarted had the court granted Martin’s request for an

indefinite extension of time. Finally, Martin has not challenged the court’s findings as to the

statutory grounds for termination or J.M.’s best interest. Therefore, Martin has asserted no

legal basis for reversal of the trial court’s order terminating his parental rights to J.M. See

Welch v. Ark. Dep’t of Human Servs., 2010 Ark. App. 798, at 8, 378 S.W.3d 290, 295 (explaining

that termination of parental rights is a two-step process that requires the circuit court to find

that the parent is unfit based on at least one statutory ground for termination and that

termination is in the best interest of the child).

       Affirmed.

       HARRISON and GRUBER, JJ., agree.

       Terry Goodwin Jones, for appellant.

       Tabitha Baertels McNulty, Office of Policy & Legal Services, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                                 5